UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6363




In Re:   GIVIONNE RICHARDO JORDAN,




                                                         Petitioner.



                 On Petition for Writ of Mandamus.
              (2:02-cr-00188-SB-1; 2:06-cv-00328-SB)


Submitted:   May 30, 2007                 Decided:     June 14, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Givionne Richardo Jordan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIUM:

            Givionne    Richardo     Jordan     petitions   for    a    writ   of

mandamus, claiming there has been undue delay by the district court

in disposing of his motion to compel production of his sentencing

transcripts.    The district court entered its final judgment order

denying    Jordan’s    28   U.S.C.   §   2255   motion,   and    that   judgment

disposed of Jordan’s pending motions, including his motion to

compel production of transcripts.          This court subsequently denied

a certificate of appealability and dismissed his appeal of that

order.    See United States v. Jordan, 2007 WL 1087390 (4th Cir. Apr.

6, 2007) (No. 07-6093) (unpublished).            We therefore deny Jordan’s

petition for a writ of mandamus as moot.           We grant Jordan leave to

proceed in forma pauperis in this court.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                PETITION DENIED




                                     - 2 -